Citation Nr: 0633984	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  99-08 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for residuals of 
pharyngitis.

Entitlement to service connection for residuals of 
rhinopharyngitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1996 to 
September 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for strep pharyngitis 
and rhinopharyngitis.

In January 2005, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The issues of entitlement to service connection for residuals 
of pharyngitis and rhinopharyngitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

The Board notes that in the April 1998 rating decision, the 
RO denied service connection for pharyngitis and 
rhinopharyngitis because the veteran did not exhibit 
"chronic residuals" of pharyngitis and rhinopharyngitis.  
The RO relied on the veteran's service medical records, 
outpatient treatment reports, a December 1997 VA examination, 
and concluded that "[a]lthough there is record of treatment 
in service for strep pharyngitis . . . [and] rhinopharyngitis 
. . . no permanent residual or chronic disability subject to 
service connection is shown by service medical records or 
demonstrated by evidence following service."  It is noted 
that service medical records document history and treatment 
on several occasions for pharyngitis and rhinopharyngitis.  
Treatment for respiratory problems is also noted since 
service.  

Review of the evidence of record shows that the veteran 
underwent VA examinations in December 1997 and December 1999.  
The Board, however, finds that the examinations were 
inadequate, given that the claims folder was not available 
for review.  Thus an accurate assessment of the etiology of 
the veteran's current conditions could not be determined.  To 
ensure a thorough examination and evaluation, the veteran's 
disabilities must be viewed in relation to its history.  
38 C.F.R. § 4.1 (2006).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Ask the veteran to provide a list 
(including dates and locations) of all 
health care providers (VA and non-VA) who 
have rendered respiratory treatment to 
her since September 1997.  After 
furnishing the veteran the appropriate 
release forms where necessary, the AMC 
should obtain the complete clinical 
records from each health care provider 
identified by the veteran.  All available 
reports not previously obtained should be 
associated with the veteran's claims 
folder.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature and etiology of 
any pharyngitis or rhinopharyngitis.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any current 
recurrent pharyngitis or rhinopharyngitis 
is related to the incidents shown in 
service.  

3.  Then, after conducting any additional 
indicated development, the issues on 
appeal should be readjudicated.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


